Lathrop, J.
This is a petition to the Superior Court, filed July 29, 1901, for the partition of certain parcels of land in Boston, by eight of the ten heirs at law of Jane Nugent, deceased. The respondents are the other two heirs at law and certain creditors. The principal defence appears to be that on June 10, 1901, a petition was filed in the Probate Court for partition, and this petition, after a hearing, was dismissed, at the request of the petitioners, without prejudice, and a decree was entered accordingly. No appeal was taken from this decree. The Probate Court had jurisdiction of this petition, Pub. Sts. c. 178, §§ 45, 48, whether the estate had been settled or was in course of settlement. But this jurisdiction was concurrent with that of the Superior Court, by §45.
The contention of the respondents is that, as it is provided by the Pub. Sts. c. 178, § 64: “When proceedings for obtaining partition are lawfully commenced in either of the courts men*3tioned in this chapter, the court in which they are so commenced shall retain jurisdiction of the case, saving the right of appeal in all cases where an appeal is allowed by law,” the Probate Court still has jurisdiction, and the Superior Court had no authority to entertain the present petition. But when the petition was dismissed in the Probate Court, and no appeal was taken within the time required by law, the petitioners had a right to apply to the Superior Court.
The remaining objection of the respondents is that the Superior Court had no power to appoint a receiver. The facts in regard to this are that on October 8, 1901, the cause was continued nisi, and on April 13, 1903, this order was vacated, and the case heard. The judge found that the petitioners were entitled to have partition made; that it was practically impossible to set off to each owner his share by metes and bounds, and ordered a partition by sale at public auction. An interlocutory order to this effect was made on October 17, 1903. The judge had previously, on August 28, 1901, appointed a receiver to collect the rents and profits of the estate from the tenants in possession.
The appointment of the receiver and the delay in the case were probably caused by the supposition that partition could not be had until the estate was settled. But three months before the order appointing the receiver was made, this court had decided that a partition might be made before the estate was settled. O’Brien v. Mahoney, 179 Mass. 200. There was therefore no occasion for the appointment of a receiver; and it may well be doubted whether the judge had any power to appoint a receiver, even with the assent of all the parties.
In Blood v. Blood, 110 Mass. 545, it was said by Mr. Justice Gray: “It is of the very essence of a tenancy in common, that the tenants have each and equally the right to occupy the property and take the profits.” In this case the court refused to entertain a bill in equity, between two tenants in common, praying for an injunction and for the appointment of a receiver. See also Husband v. Aldrich, 135 Mass. 317.
If, however, the judge below erred in this respect, we are of opinion that this does not in any way affect the right of the petitioners to have a partition made.
*4Nor does the fact that there are attachments upon the shares of some of the petitioners in suits now pending, affect the rights of the petitioners to a partition.

Decree for partition affirmed.